COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00311-CV
Trial Court Cause
Number:                     1000231
Style:                      Raymond Michael Lee
                            v Harris County Hospital District
Date motion filed*:         February 21, 2013
Type of motion:             Motion to Extend Time to File Reply Brief
Party filing motion:        Appellant, Raymond Michael Lee
Document to be filed:       Reply Brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             March 3, 2013
         Number of previous extensions granted:
         Date Requested:                                March 23, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: brief had been filed
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of

Date: September 26, 2013